 1325 NLRB No. 371We take official notice of the ``record'' in the representation pro-ceeding (Case 10-RC-14806) as defined in the Board's Rules and
Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB343 (1982). As indicated in the Board's August 14, 1997 Decision
and Certification of Representative in that proceeding, the Respond-
ent failed to file timely exceptions to the Regional Director's report
overruling the Respondent's objection to the election.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Grifco Interiors, Inc. and United Brotherhood ofCarpenters and Joiners of America, Local 225.
Case 10±CA±30517January 16, 1998DECISION AND ORDERBYMEMBERSLIEBMAN, HURTGEN, ANDBRAMEPursuant to a charge filed on September 18, 1997,the General Counsel of the National Labor Relations
Board issued a Complaint and Notice of Hearing on
October 22, 1997, alleging that the Respondent has
violated Section 8(a)(5) and (1) of the National Labor
Relations Act by refusing the Union's request to bar-
gain following the Union's certification. Although
properly served copies of the charge and complaint,
the Respondent failed to file an answer.On December 19, 1997, the General Counsel filed aMotion for Summary Judgment. On December 23,
1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed no response. The allegations are therefore undis-
puted.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. In addition, the complaint states that unless
an answer is filed within 14 days of service, ``all of
the allegations in the complaint shall be deemed to be
admitted to be true and shall be so found by the
Board.'' Further, by letter dated December 1, 1997, the
General Counsel advised the Respondent that if an an-
swer to the complaint was not received by close of
business on December 10, 1997, a motion for default
judgment would be filed. Nevertheless, the Respondent
failed to file an answer.In the absence of good cause being shown for thefailure to file an answer, we grant the General Coun-
sel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is, and has been at all times mate-rial herein, a Georgia corporation with an office and
place of business located at Conyers, Georgia, where
it is engaged in commercial and industrial drywall con-
struction.During the year preceding issuance of the complaint,a representative period, the Respondent purchased and
received goods valued in excess of $50,000 from sup-
pliers within the State of Georgia, including Dierco
Supply and Building Specialties, who in turn pur-
chased and received goods valued in excess of $50,000
directly from suppliers located outside the State of
Georgia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6), and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held June 12, 1997, theUnion was certified on August 14, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All carpenters and carpenters' apprentices em-ployed by Respondent from its Conyers, Georgia
facility, but excluding finishers, foremen, office
clerical employees, guards and supervisors as de-
fined in the Act.1The Union continues to be the exclusive representative
under Section 9(a) of the Act.B. Refusal to BargainAbout September 3, 1997, the Union, by letter, re-quested the Respondent to meet and bargain, and, since
about the same date, the Respondent has failed and re-
fused to do so. We find that this failure and refusal
constitutes an unlawful refusal to meet and bargain in
violation of Section 8(a)(5) and (1) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Conclusion of LawBy failing and refusing on and after September 3,1997, to meet and bargain with the Union as the exclu-
sive collective-bargaining representative of employees
in the appropriate unit the Respondent has engaged in
unfair labor practices affecting commerce within the
meaning of Section 8(a)(5) and (1) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Grifco, Interiors, Inc., Conyers, Georgia,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with United Brotherhood ofCarpenters and Joiners of America, Local 225, as the
exclusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All carpenters and carpenters' apprentices em-ployed by Respondent from its Conyers, Georgia
facility, but excluding finishers, foremen, office
clerical employees, guards and supervisors as de-
fined in the Act.(b) Within 14 days after service by the Region, postat its facility in Conyers, Georgia, copies of the at-tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 10 after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since September 3, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.January 16, 1998
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with United Broth-erhood of Carpenters and Joiners of America, Local
225, as the exclusive representative of the employees
in the bargaining unit. 3GRIFCO INTERIORS, INC.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All carpenters and carpenters' apprentices em-ployed by us from our Conyers, Georgia facility,
but excluding finishers, foremen, office clerical
employees, guards and supervisors as defined in
the Act.GRIFCOINTERIORS, INC.